 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LINA PENG (NYBN 5150032)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 7        FAX: (415) 436-7027
          Lina.Peng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 18-00158 JD
                                                       )
14           Plaintiff,                                )   STIPULATION [AND PROPOSED ORDER] AS TO
                                                       )   EXHIBITS FOR EVIDENTIARY HEARING
15      v.                                             )
                                                       )
16   DAHRYL REYNOLDS,                                  )   Hearing Date.:         January 29, 2020
                                                       )   Time:                  10:30 AM
17           Defendant.                                )   Court:                 Hon. James Donato
                                                       )
18

19           The Court ordered an evidentiary hearing on the defendant’s motion to suppress in the above-
20 captioned case to be held on January 29, 2020.

21           To facilitate the efficient and orderly conduct of the hearing, it is hereby stipulated and agreed by
22 the United States, by and through its undersigned counsel, and defendant Dahryl Reynolds, by and

23 through his undersigned counsel, as follows:

24           1. The exhibits marked below as Exhibits 1-16 may be used during the hearing.
25           2. For purposes of the hearing, the parties stipulate and agree that the metadata of Exhibit 1 and
26               Exhibit 2, photographs titled “IMG_0516.JPG” and “IMG_0517.JPG,” show that they were
27               taken at about 06:02 AM and that metadata of the photograph titled “IMG_0519.JPG” show
28
     STIP. AND [PROPOSED ORDER] EVIDENTIARY
     HR’G
     CR 18-00158 JD
 1               that it was taken at about 08:13 AM. The parties also stipulate and agree that the metadata of

 2               Exhibit 7, the pre-search video, show that it was taken at about 7:15 AM.

 3            3. A copy of the exhibits will be provided to the Court in advance of the hearing by the

 4               government.

 5

 6       Exhibit                                             Applicable Bates
         Number                  Description                                                 Status
                                                             Range/ ECF No.
 7
                      Photo “IMG_0516.JPG”                 REYNOLDS-000345
         1
 8
                      Photo “IMG_0517.JPG”                 REYNOLDS-000346
         2
 9
                      Screenshot of Files                  ECF No. 42-3
10       3

11                    Screenshot of Metadata of Search     ECF No. 40-2
         4            Photos
12                    Search Warrant Affidavit             REYNOLDS-000009-
         5
                                                           REYNOLDS-000011
13
                      Search Warrant
         6                                                 REYNOLDS-000012
14
                      Pre-search Video “IMG_0518”
         7                                                 REYNOLDS-000434
15
                      Pre-search Video Screenshot
16       7-1                                               REYNOLDS-000434

17                    Metadata of Pre-search Video         REYNOLDS-000481-
         8
                                                           REYNOLDS-000482
18                    Search Warrant Return                REYNOLDS-000013-
         9
                                                           REYNOLDS-000015
19
                      Photographs of Room                  REYNOLDS-000347-
         10
20                                                         REYNOLDS-000356
                      Police Reports                       REYNOLDS-000202-              Marked for
         11                                                                             Identification
21                                                         REYNOLDS-000275
                      CAD Call for Service Report          REYNOLDS-000285-              Marked for
22       12                                                                             Identification
                                                           REYNOLDS-000298
23                    Declaration of Donovan Edwards                                     Marked for
         13                                                                             Identification
24                    Declaration of Samantha Martinez                                   Marked for
         14                                                                             Identification
25
                      Declaration of Daniel Driscoll                                     Marked for
         15                                                                             Identification
26
                      Declaration of Aaron Gasper                                        Marked for
         16                                                                             Identification
27

28
     STIP. AND [PROPOSED ORDER] EVIDENTIARY
     HR’G
     CR 18-00158 JD
 1 DATED: January 27, 2020                         Respectfully submitted,

 2                                                 DAVID L. ANDERSON
                                                   United States Attorney
 3

 4                                                            /s/             .
                                                   LINA PENG
 5                                                 Assistant United States Attorney

 6
     DATED: January 27, 2020                                /s/
 7                                                 ALANNA COOPERSMITH
                                                   Counsel for Dahryl Reynolds
 8

 9
     IT IS SO ORDERED.
10
             January 28, 2020
     Dated:________________________                ______________________________
11                                                 JAMES DONATO
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED ORDER] EVIDENTIARY HR’G
     CR 18-00158 JD
